     CASE 0:16-cr-00256-MJD-LIB Document 179 Filed 05/29/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    ORDER
                                      Criminal File No. 16-256 (MJD/LIB)

(1) CARSTIE LEE CLAUSEN,

                   Defendant.

Deidre Y. Aanstad, Assistant United States Attorney, Counsel for Plaintiff.

Defendant Carstie Lee Clausen, pro se.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Leo I. Brisbois dated May 8,

2020. Defendant Carstie Lee Clausen filed objections to the Report and

Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court adopts the Report and Recommendation of United States Magistrate Judge

Brisbois dated May 8, 2020. As the Government notes in its response to


                                         1
     CASE 0:16-cr-00256-MJD-LIB Document 179 Filed 05/29/20 Page 2 of 2




Defendant’s objections, Defendant has been released from FCI-Elkton and is

working with the Residential Reentry Management Field Office in Minneapolis

to be released to home confinement. Thus, Defendant’s motion for release from

FCI-Elkton is moot.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Leo I. Brisbois dated May 8, 2020 [Docket No. 176].

      2. Defendant’s Motion for Emergency Release [Docket No. 169] is
         DENIED as moot.



Dated: May 29, 2020                  s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       2
